Title: From Thomas Boylston Adams to Nathaniel Ruggles, 27 November 1818
From: Adams, Thomas Boylston
To: Ruggles, Nathaniel


				
					Dear Sir,
					Quincy November 27th: 1818
				
				Almost a twelvemonth Since I transmitted to the department of war, Section of bounty Lands, a claim of Charles Newcomb of Quincy, as legal representative of one Peter Ellino, a Frenchman who served during the revolutionary war, in a Company of which John Lillie was Capt: in Col John Crane’s Regiment, and received an honourable discharge under Genl Washington’s hand. The documents which I have transmitted in support of this claim are, 1st: A power of Attorney and a quit-claim or release from Peter Ellino to Charles Newcomb. 2d: A discharge under Genl: Washington’s hand. 3d: A Certificate of Alden Bradford Esqr. Secretary of this Commonwealth, which I recently sent to my Brother, with a request that he would deliver it to you. These are all the vouchers that can be procured, and I should think they were Sufficient for the purpose. The power of Attorney was executed at Boston in the year 1783, just after the peace and acknowledged before Justice Gardner. The Frenchman left this Country and has never returned, as is believed, nor has he any known heir here or else where. Mr: Newcomb the legal Representative applied to me in January last to transmit his papers to Washington, which I did, under cover to the Secretary of State, who handed them over to the proper department and received a paper of printed instructions, as to the mode of proceeding under such applications, from Nathl Cutting Esqr. I have to ask the favour of you to call at the proper Office and endeavour to ascertain the present State of the claim, and to inform me what further forms & ceremonies must be gone through to Satisfy the requirements of Official scrupulosity. Should the warrant be issued in favour of Newcomb as “the person who has a right to receive it,” I can obtain his written “Order addressed to the Secretary of War” for the delivery of it to you, as the Representative of this district. You will be required to Sign a receipt for it on the Record.The President’s message at the opening of the Session has been read with interest and satisfaction by all classes and some of us are desirous of seeing the documents accompanying the same. If they are not too voluminous I should esteem it as a favour if you would Send me a copy.I have the honour to be, respectfully / Your very Obedt Servt
				
					Thomas B Adams
				
				
			